Hinman, J. (dissenting).
The question raised is whether the accident arose out of and in the course of the employment. The claimant was a laborer, working for a highway contractor which was building a new piece of road several miles in length. The traveled portion of the road was completed and had been in public use for two weeks. The contractor was, at the time, working on the shoulder of the road. On the date of the accident, at quitting time, which was five-thirty, claimant stopped work on the east shoulder of the road, went across the road to deposit his tools at a place selected by his employer for that purpose, then recrossed the road to the east side where he obtained his coat and was ready to start his journey homeward. He proceeded southerly about twenty feet along the east side of the road and then started directly westerly across the road to enter an automobile in which he was to ride home, but just before he reached it, and about five minutes after quitting time, he was struck and injured by another automobile coming from the north. There is no claim that he was struck by an automobile driven by a fellow-employee in the confusion of departure of many men from the place of their employment. It was apparently driven by a stranger, one of the traveling public. It was not any special condition arising out of the employment to which the *323accident could be attributed or which might be deemed to have extended the time of his employment until he was safely across the road and in the automobile journeying homeward. (Matter of Field v. Charmette K. F. Co., 245 N. Y. 139.) It is not claimed that he was on his way to a conveyance furnished by the employer to transport him to his home. (Matter of Littler v. Fuller Co., 223 N. Y. 369.) He was merely crossing a public highway on his way toward his home.
It is true that he had quit work only five minutes before and he had traveled only a short distance after depositing his tools and getting his coat, but there must come a time when an employee who has finished his work for the day becomes a member of the general public and is exposed to the hazards of life in general and apart from any exposure peculiar to the employment. If his employer’s plant is located entirely in a building, his employment exposes him to the hazards of the way in and the way out. He is given a reasonable margin of time and space to leave the building and join the general public outside. (Matter of Ross v. Howieson, 232 N. Y. 604; Martin v. Metropolitan Life Ins. Co., 233 id. 653.) If the employer has private premises surrounding the plant buildings, he is considered an employee until he has left the employer’s premises with reasonable dispatch and directness and has joined the general public in the street, highway or public place outside. (Matter of McInerney v. B. & S. R. R. Corp., 225 N. Y. 130; Matter of Lynch v. City of New York, 242 id. 115.) If he works for a railroad, he becomes a member of the traveling public when he enters into the process of transportation home by joining the general public on his employer’s station platform waiting for a train. (Matter of Kowalek v. N. Y. Consolidated R. R. Co., 229 N. Y. 489.) If, as a motorman of a street railway company, he is hurrying from the car barn after his day’s work is finished to catch a car of his employér, which is just coming to a stop before the car barn, and he is struck by an automobile running near the curb, he is not deemed to have been injured “ while on duty nor in his working hours nor on his way to or from his duty within the precincts of the company.” (Matter of De Voe v. New York State Railways, 218 N. Y. 318.)
In the present case the employer’s work was building a public highway. The traveled portion of it was completed. The claimant and his fellow-employees had been working on the shoulders of the road and the balance was open to public travel. When the claimant had deposited his tools after quitting time and had recovered his coat and was ready to start for home along or across this highway, he became a member of the general traveling public. *324He was no longer in the course of his employment. He was then only a prospective passenger in his friend’s automobile to return home. That automobile was located in the public highway. He had only to proceed along the highway for about twenty feet in the direction of his home and there to reach the conveyance by crossing the highway. The highway was no more the premises of his employment than it was the public highway and as a member of the general public he was exposed to the hazards of life in general and apart from hazards peculiar to his employment, which had ceased. If he had started to walk home along the public highway he would have been outside the ambit of his employment when he was struck and injured. (Matter of Kowalek v. N. Y. Consolidated R. R. Co., supra; Matter of McInerney v. B. & S. R. R. Corp., supra.) He was in no different situation if he was crossing the highway to ride home in the automobile, which was not furnished by the employer to transport him to his home as a part of the contract of hiring. As was said in Matter of De Voe v. New York State Railways (supra, 320), a strikingly similar case: “ He was not injured while on duty nor in his working hours nor on his way to or from his duty within the precincts of the company.”
The award should be reversed and the claim dismissed, with costs against the State Industrial Board.
Davis, J., concurs.
Award affirmed, with costs to the State Industrial Board.